Citation Nr: 0031354	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-42 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for disabilities 
claimed as depression, substance abuse, anxiety, intrusive 
thoughts, isolation, rage, alienation, survival guilt, 
psychosis, and pain secondary to service-connected pes 
planus.  

4.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

6.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  

7.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for service-connected pes planus.  


REPRESENTATION

Appellant represented by:	R. E. Bates, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1974 to August 1976.  

By rating action in March 1989, the RO denied service 
connection for a nervous disorder.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 decision by the 
RO which, in part, found that new and material evidence had 
not been submitted to reopen the claim of service connection 
for a psychiatric disorder, including PTSD.  A personal 
hearing before the RO was conducted in January 1997.  In July 
1997, a hearing was held at the RO before I. S. Sherman, who 
is a member of the Board designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(a) (Supp. 2000).  The Board remanded the appeal to the 
RO in October 1997.  

By rating action in March 1999, the RO denied the claims 
shown on the first page of this document as issues 3 through 
7.  The veteran perfected a timely appeal as to all of the 
issues, and they are now ripe for appellate review.  

Regarding the issue of service connection for PTSD, the Board 
notes that while the veteran and his attorney had contacted 
the RO to request that the issue be withdrawn, the veteran 
did not provide a written statement to that effect as 
requested by the RO and mandated by law.  38 C.F.R. 
§ 20.204(c) (1999).  Accordingly, the Board will address the 
issue in the decision hereinbelow.  

(The issues of an increased rating for service-connected pes 
planus, entitlement to special monthly pension, entitlement 
to automobile and adaptive equipment or for adaptive 
equipment only, and a total rating based on individual 
unemployability will be addressed in the remand portion of 
this document.)


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.  

2.  Objective evidence of an in-service stressor has not been 
demonstrated.  

3.  The veteran does not currently have PTSD as a result of 
traumatic experiences in service.  

4.  A psychiatric disability was not present in service or 
for a number of years postservice; any current psychiatric 
disability did not have its onset in service. 

5.  The VA has met its duty to assist the veteran with regard 
to the issues of service connection for a psychiatric 
disability and PTSD.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C. § 5103A).

2.  A psychiatric disability, other than PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) (to be codified at 38 U.S.C. § 5103A).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's DD214 form shows that his occupational 
specialty was as a clerk typist, that he had no foreign or 
sea service and that he received no decorations, medals, 
badges, commendations, citations or campaign ribbons during 
service.  During service in January 1976, he received a non-
judicial punishment under Article 15, UCMJ, for willfully 
disobeying an order of a superior non-commissioned officer.  
In June 1976, he was referred for trial by special court-
martial for one charge of willfully disobeying an order and 
two charges of being disrespectful in language to superior 
noncommissioned officers.  In July 1996, his request for 
discharge for the good of the service was approved.  By 
administrative decision of January 1977, the VA held that the 
veteran's discharge from service under other than honorable 
conditions would be deemed to be under honorable conditions 
for VA purposes.

The service medical records are silent for any complaints, 
findings, or diagnosis referable to any psychiatric problems 
during service.  On a Report of Medical History for 
separation from service in July 1976, the veteran 
specifically denied any history of trouble sleeping, 
depression or excessive worry, or nervous trouble of any 
sort.  On examination at that time, the veteran's psychiatric 
status was normal.  

The veteran made no mention of any psychiatric problems on 
his original application for VA compensation benefits 
received in January 1977 or when examined by VA in February 
1977, or on a subsequent application for an increased rating 
for pes planus received in March 1978.  

A VA outpatient report in November 1988, indicated that the 
veteran was to be evaluated for complaints of chronic anxiety 
disorder due to stress from service.  The report indicated 
that the veteran did not report for the evaluation in 
November 1988, or for two rescheduled appointments for 
examinations in December 1988.  

In a statement received in March 1989, the veteran reported 
that he witnessed his "best friend" shoot himself while he 
was in basic training during service.  The veteran reported 
that he had nightmares of the incident since service.  

By rating action in March 1989, the RO denied service 
connection for a nervous disorder and denied a compensable 
rating for service connected pes planus.  The RO indicated 
that there was no evidence that the veteran had a psychiatric 
disability in service nor was there evidence of a psychosis 
within one year postservice.  By letter dated in April 1989, 
the veteran was notified of the action taken with respect to 
pes planus, but he was not informed of the action taken with 
respect to his claim for service connection for a nervous 
disorder.   

Military personnel records entered into the claims folder in 
October 1992 reveal that the veteran was awarded the National 
Defense Service Medal.  It also showed that he had basic 
combat and advanced infantry training, but served in service 
as a clerk typist.  In a letter dated in September 1992, the 
veteran reported that he originally had an infantry MOS, but 
this was changed to clerk typist as a result of injuries he 
received. 

On a VA application for compensation benefits received in 
October 1992, the veteran made no mention of any psychiatric 
problems.  

VA medical records from 1988 to 1989 were associated with the 
claims file in December 1992.  Progress notes in November 
1998 reflect a self-described history by the veteran of a 
nervous breakdown during service at Madigan Army Hospital in 
Tacoma Washington.  He reported being in the VAMC Salem in 
1979-80 for a nervous breakdown.  The examiner reported that 
the veteran had a nervous anxious appearance.

In September 1994, medical records were received from the 
Bluefield Community Hospital.  These reveal that the veteran 
received a gunshot wound to the chest and abdomen in December 
1982.

On VA examination in November 1993, the veteran made no 
mention of any psychiatric problems, and no pertinent 
abnormalities were noted on examination.  

In a statement received in January 1994, the veteran claimed 
to be suffering from PTSD and reported that he was treated 
for mental stress by VA in Salem, Virginia.  

In response to a request for specific information regarding 
the claim of service connection for PTSD, the veteran 
reported in February 1994 that he could not recall the name 
of the individual who killed himself or the names of any 
witnesses, but indicated that the incident occurred in July 
1974.  

A letter from a social worker at the Vet Center in April 1994 
indicated that the veteran reported that a friend of his had 
shot himself while they were on the firing range during basic 
training.  The veteran reported that blood splattered all 
over him and that parts of the soldier's brain crossed his 
mouth.  The veteran froze as the soldier fell to the ground, 
and that he has had nightmares of this incident ever since.  
The diagnoses included major depression, PTSD, and 
schizophrenia.  

Copies of private medical records from Southern Highlands 
Community Mental Health Center received in April 1994 show 
that the veteran was seen in February 1980 and referred to 
the Salem, Virginia VAMC for evaluation of what appeared to 
be schizophrenia.  The records show that the veteran was seen 
on one occasion for follow-up treatment in late February 
1980, and that he failed to report for a second scheduled 
appointment.  A progress note in February 1991 included the 
diagnosis of adjustment reaction with depression and anxiety.  

In a letter received in May 1994, the veteran reported that 
he could not recall the name of the soldier who was killed as 
he had only known the man for one week.  The veteran reported 
that the "accident" occurred while his unit was out on the 
firing range sometime around June 1975.  

When examined by VA in May 1994, the veteran reported that a 
fellow soldier got a letter from his girlfriend terminating 
their relationship, and that the soldier stuck a rifle in his 
mouth and killed himself.  The veteran reported that this 
really affected him.  The veteran also reported that he was 
raped while serving time in the stockade during service.  He 
also reported that he quit college after service because of 
depression, and that he had been shot once.  The veteran 
reported that he had nightmares of the man shooting himself, 
and that he was worried about his finances and everyday 
stress.  The examiner noted that recent stressors included 
taking care of his handicapped mother, and looking after his 
sickly foster mother.  The veteran also reported that his 
brother was killed and that there were numerous other deaths 
in his family.  The examiner commented that the veteran 
reported difficulty coping.  He talked about being shot in 
the stomach.  He also reported that one of his eyes was gone 
due to a postservice injury.  The diagnoses on Axis I was 
adjustment disorder with anxious and depressed mood secondary 
to physical illness and situational factors, associated major 
affective disorder.  On Axis II, the diagnosis was mixed 
personality disorder, antisocial traits.  

A request for confirmation of a stressor was made to the U.S. 
Army and Joint Services in May 1994.  

Copies of VA records from the Salem, Virginia VAMC associated 
with the claims file in July 1994, show that the veteran was 
referred from a private hospital for psychiatric evaluation 
in February 1980.  The veteran was reportedly acting 
bizarrely and hallucinating.  This was the veteran's first 
admission to the VA facility.  The veteran reported excessive 
nervousness, worry about his wife's pregnancy, drinking a 
little too much, and financial difficulties.  The veteran's 
wife had left him a few days earlier because of his 
overprotectiveness.  The veteran reported that he had 
impregnated two women while in the service and that both 
women lost the babies.  The veteran reported that he drank a 
half gallon of wine or rum a day while in service, and that 
prior to admission, he had been drinking off an on after work 
for 6 months.  The veteran reported that he consumed a half a 
gallon of wine or rum which made him woozy but not drunk.  
The veteran reported that he had hallucinations twice during 
the past week; once in the clinic, when he saw people without 
heads and heard his wife's voice.  He reported a history of 
seizures from childhood, and that he was on Dilantin from age 
6 to 15, when he was taken off.  The veteran reported that he 
voluntarily started taking Dilantin again while in service 
when his mother sent him some left over medication.  He 
reported having one seizure in 1979, and again about a month 
ago.  The veteran admitted to auditory hallucinations off and 
on for the past week or so.  On examination, no psychotic 
material was elicited.  The examiner indicated that the 
hallucinations the veteran had prior to admission were 
attributed to excessive drinking and that they were not 
present after admission.  The discharge diagnoses included 
alcoholism, episodic excessive drinking, and seizure 
disorder.  

A VA Social Work Assessment in February 1980 (associated with 
the claims file in July 1994), indicated that the veteran had 
no psychotic symptoms since his admission.  The veteran 
attributed his behavior to his excessive drinking and anger 
and despondency over his wife's leaving.  The veteran was 
optimistic about his future and felt that it was important 
for him to get back to work as soon as possible.  

Numerous records, including VA and private medical reports 
were received from the Social Security Administration in 
August 1994.  A private psychiatric evaluation in November 
1989 included the diagnoses of major depression, severe and 
chronic, and generalized anxiety disorder, severe and 
chronic.  Similar diagnoses were offered by a private 
clinical psychologist in December 1989, and included an 
additional diagnosis of personality disorder.  

A letter from the Director, Environmental Support Group 
received in August 1994 indicated that Unit Morning Reports 
were discontinued in September 1994, but could be ordered 
from the Director, National Archives and Records 
Administration.  The report also noted that the information 
provided by the veteran was insufficient to conduct PTSD 
research, and that more specific information was needed to 
conduct further research.  

Private medical records received in September 1994 show that 
the veteran was hospitalized for a gunshot wound to the 
abdomen in December 1982.  No pertinent complaints or 
abnormalities referable to any psychiatric problems were 
noted.  

VA outpatient records associated with the claims file in June 
1995 show treatment primarily for psychiatric problems in 
1994 and 1995.  Numerous diagnoses were offered, including 
substance abuse, mixed personality disorder, adjustment 
disorder, schizophrenia, and PTSD.  

On VA psychiatric examination in August 1995, the veteran 
reported that he saw a friend and fellow soldier they called 
"[redacted]" kill himself with a gun while in service.  The 
veteran reported that he had recurrent nightmares, flashbacks 
and startle response since the incident, and that he could 
not stop crying whenever he thought about it.  The diagnoses 
included alcohol and drug dependence by history, PTSD, and 
panic disorder.  The examiner commented that the veteran 
reportedly witnessed an incident in service where another 
soldier shot and killed himself and that the veteran seemed 
to be exhibiting some symptoms of PTSD secondary to the 
incident.  The examiner also noted that the veteran had a 
history of recurrent depression and panic attacks.  

A request for information concerning the reported suicide 
during service was made to the Director, National Archives & 
Records Administration in November 1995.  

A diagnosis of organic brain syndrome was rendered on a VA 
neuropsychological examination report in November 1996.  A CT 
scan of the veteran's head at that time was normal.  

The veteran testified at a personal hearing at the RO in 
January 1997 that he witnessed the suicide of a fellow 
soldier while in basic training sometime around the few weeks 
of September 1974.  The veteran testified that he was heading 
to the dispensary for transportation to the hospital for 
treatment of his foot problems when he heard several soldiers 
in another platoon talking very loudly.  The veteran reported 
that he had turned his head away from the soldiers when a 
shot rang out.  When he turned back again, the soldiers were 
gathered around someone lying on the ground.  He went across 
the road and pushed his way through the crowd and saw a 
soldier that he had met the night before lying on the ground 
dead.  The veteran stated that he had met the man the night 
before and that the soldier apparently got a "Dear John" 
letter from his girlfriend.  After reading the letter, the 
soldier got up and left.  The veteran testified that they 
were in the same company.  (T p.4)  The veteran reported that 
he picked up the dead soldier and held him in his arms, and 
that there was a lot of blood and that the back of his head 
was blown off.  The veteran testified that he started having 
nightmares of the incident a few weeks later.  The veteran 
stated that he first reported his symptoms to medical 
personnel when he got to his permanent duty station Ft. 
Lewis, Washington.  The veteran testified that he underwent 
psychiatric evaluations while at Ft. Lewis, and that he 
shared discussions with some of the psychiatrist's, but that 
he could not remember what exactly went on at that time.  The 
veteran reported that he was brought to a hospital in Tacoma 
Washington by some friends in 1976 or 1977, but that he could 
not recall the name of the facility or what he was treated 
for.  

When examined by VA in March 1997, the veteran reported a 
history of alcohol and drug abuse since 1974.  He said that 
he last drank alcohol at Christmas, and that he took drugs 
the week before the current examination.  The veteran made no 
mention of the suicide during service or of any recurrent 
symptoms, and reported that he felt guilty for the things 
that he put his family through.  The diagnoses included 
polysubstance abuse and dependence, generalized anxiety 
disorder, and mixed personality disorder.  

On a VA general examination in March 1997, the veteran's 
medical history included psychosis, schizophrenia, alcohol 
and drug dependence, PTSD, and panic/anxiety disorder.  The 
diagnoses included schizophrenia with psychosis, PTSD, 
panic/anxiety disorder, and alcohol and drug dependence.  No 
clinical findings pertaining to any psychiatric symptoms or 
complaints were reported.  The same physician offered the 
same diagnoses on an examination for aid and attendance in 
March 1997.  

In June 1997, the RO requested information from the Commander 
of Base Records at Ft. Polk, Louisiana concerning the 
reported suicide of a soldier from Co A 13, 1st Battalion in 
September 1974.  

A response from the Chief, Casualty Area Command in June 1997 
indicated that records of all deaths were kept for only a 
period of two years and then destroyed, and that there were 
no records pertaining to the incident in question at that 
facility.  The report indicated that information may be 
available from the Department of the Army.  

At a personal hearing before the undersigned Board member at 
the RO in July 1997, the veteran testified that he met a 
soldier while in basic training and that they went to a pizza 
parlor to get something to eat.  The other soldier had some 
letters from his girlfriend, one of which was a "Dear John" 
letter.  After reading the letter, the other soldier became 
quiet, excused himself, and left.  The next day while waiting 
for a bus to the podiatrist's office, the veteran heard a 
gunshot and saw people running in the direction of the sound.  
The veteran stated that he went over to where the crowd had 
gathered and saw the soldier he met the night before lying 
dead on the ground.  (T p. 4).  The veteran testified that 
the dead soldier was not in the same company.  He also 
testified that the incident was not reported in the base 
newspaper, and that it was kept quiet.  The veteran stated 
that he could not recall the soldier's name, and that it 
could have been "[redacted]" or "[redacted],) but that he didn't 
know him long enough to remember his name.  (T p. 13).  The 
veteran testified that he started experiencing flashbacks, 
nightmares, and cold sweats shortly after the incident.  He 
stated that he sought psychiatric treatment for his symptoms 
and was given Thorazine while at Ft. Polk, and that he was 
also treated for the same symptoms while at Ft. Lewis.  (T 
p.5).  The veteran also testified that he tried to report his 
problems at the time of his discharge examination from 
service, but that he may not have been heard.  The veteran 
testified that he was treated at a private hospital for 
nervous symptoms around December 1976.  (T p8.).  

VA medical records from May to July 1998 show treatment for 
alcohol dependence, suicide ideations, and residuals of a 
claimed stroke.  The primary diagnosis was personality 
disorder.  

Private medical records from Columbia St. Luke's Hospital, 
received in August 1998, show treatment in May and June 1998, 
primarily for chest pains and some mild seizure activity.  No 
specific etiological basis for his complaints was identified.  
A report in May 1998 indicated that the veteran may have a 
conversion reaction and that his symptoms may be psychogenic 
in nature.  

Numerous records, including duplicate copies of VA and 
private medical records from 1980 to 1998, were received from 
the Social Security Administration in January 1999.  On an 
Adult Mental Profile for the West Virginia Disability 
Determination Service in June 1995, the veteran reported that 
11 members of his family had died in the past five or six 
years, and that he experienced flashbacks and auditory 
hallucinations, often the voices of deceased family members.  
The veteran reported a history of having been shot in the 
abdomen once, surgery on his right eye from an injury with a 
co-worker, and a ruptured a disc in his back resulting from 
an automobile accident.  He also reported that he was 
hospitalized for PTSD symptoms and drug abuse.  The diagnoses 
included dysthymic disorder, PTSD, and personality disorder.  
The veteran made no mention of the reported suicide during 
service or of any residual problems from that incident.  

Copies of VA medical records from Beckley, West Virginia, 
VAMC associated with the claims file in February 1999, show 
treatment for various medical problems in 1997 and 1998.  The 
reports include a number of diagnoses, including psychosis 
not otherwise stated, antisocial personality disorder, and 
PTSD.  

In October 1999, the Board, in part, remanded the issues of 
service connection for a psychiatric disorder, including PTSD 
to the RO for additional development, to include attempting 
to develop the veteran's claim that he was raped while in the 
stockade during service.  

In November 1999, the RO requested that the veteran provide 
specific information pertaining to the alleged personal 
assault during service.  The letter informed the veteran that 
he could receive counseling and treatment regardless of 
whether service connection was established, and that he 
should contact the nearest VA medical facility or 
Readjustment Counseling Center for assistance.  The letter 
emphasized that further action on this claim could not be 
undertaken without the requested information.  The veteran 
was informed that he had one year to provide the information, 
but that if the VA did not receive a response within 60 days, 
the claim would be denied, and that he would be so notified 
of the action.  

In a subsequent letter dated in December 1999, the RO 
informed the veteran and his attorney that a response was 
needed to the request for stressor information prior to 
sending the appeal of additional issues to the Board for 
consideration.  

In a letter received in December 1999, the veteran's attorney 
stated that the veteran wished to withdraw his appeal of the 
issue of service connection for PTSD.  

In January 2000, the RO notified the veteran and his attorney 
that because the attorney did not file the substantive 
appeal, the veteran would have to personally withdraw the 
issue of service connection for PTSD by his own signature.  

A Report of Contact in January 2000 noted that the veteran 
had called and expressed his desire to withdraw his appeal of 
the claim for a nervous disorder.  In February 2000, the RO 
informed the veteran and his attorney that a written 
statement to that effect was required in order to withdraw 
the appeal.  The veteran did not respond to the letter or 
submit a written statement withdrawing his appeal.  

Service Connection - In General

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for a psychosis if manifested to a compensable degree 
within one year of separation from service provided the 
rebuttable presumption provisions of Sec. 3.307 are also 
satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  Evidence 
which may be considered in rebuttal of service incurrence of 
a disease listed in 38 C.F.R. § 3.309 will be any evidence of 
a nature usually accepted as competent to indicate the time 
of existence or inception of disease.  38 C.F.R. § 3.309(d) 
(1999).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (1999).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1999); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Prior to March 7, 1997, the following regulations were in 
effect pertaining to PTSD.

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed in-service stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
in-service stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed in-
service stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed in-
service stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As the new regulations merely codified an existing U.S. Court 
of Appeals for Veterans Claims (hereinafter, the Court) 
decision which the RO was bound by, there is no need to 
Remand this case to the RO for consideration of the revised 
regulations.  




Analysis
PTSD

The veteran has submitted evidence of several diagnoses of 
PTSD.  In addition to the diagnosis, however, it must be 
shown that the claimed stressors actually occurred.  As the 
veteran did not serve in combat, he is not entitled to any 
presumptions afforded combat veterans.  In addition, the 
veteran's lay testimony regarding stressors is insufficient, 
standing alone, to establish service-connection.  Moreau v. 
Brown, 9 Vet. App. 389 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1995).  

After review of all of the evidence of record, the Board 
finds that the veteran's assertions concerning the claimed 
suicide stressor and his claimed rape are simply not 
established by the evidence of record.  It is noted that 
while the veteran reported that the claimed stressor of his 
friend killing himself occurred in the presence of others, he 
has not provided the name of a single person who could verify 
the incident.  Also, he has provided no corroborating 
evidence relating to his alleged rape in service, despite 
being asked to do so.  Attempts by the VA to corroborate his 
stressors have been futile.

Also important in this case is the many inconsistencies in 
the veteran's account of the claimed in-service stressor 
(suicide of a fellow soldier) that he now asserts is the 
cause of his PTSD that raises serious questions as to his 
credibility.  For example, in April 1994, the veteran gave a 
detailed description of his in-service stressor to a Vet 
Center counselor who concluded that the veteran suffered from 
PTSD.  The veteran reported that a friend (and fellow 
soldier) killed himself during service while on the firing 
range by sticking an M-16 in his mouth and pulling the 
trigger.  The veteran stated that blood splattered all over 
him and that parts of the soldier's brain crossed his mouth.  
The veteran reported that he froze as he watched his friend's 
body fall to the ground, and that he has had nightmares, 
flashbacks, and nightsweats ever since the incident.  

In contrast, the veteran gave a completely different account 
of the incident at the two personal hearings in 1997, and 
even those versions had some inconsistencies.  At the first 
hearing, the veteran testified that he was walking to a bus 
stop on post to catch a ride to the base hospital when he 
heard a shot ring out.  When he turned in the direction of 
the sound, he saw several soldiers gathered around someone 
lying on the ground.  He then crossed the road and pushed his 
way through the crowd to find a soldier that he had met the 
night before lying dead on the ground.  The veteran stated 
that he could not recall the soldier's name, but thought that 
he might have been called "[redacted]."  The veteran also 
testified that the dead soldier was in his company.  At the 
second hearing, the veteran stated that he was sitting in a 
podiatrist's office (or waiting for a bus to the office - the 
veteran's was not clear on this point) when he heard the 
sound of a gunshot and then saw several people running in the 
direction of the sound.  The veteran followed the crowd and 
saw the soldier lying on the ground.  The veteran testified 
that the soldier was not in his company, but was assigned to 
a nearby barracks.  The veteran stated that he did not know 
the soldier's name, but that it might have been "[redacted]" 
or "[redacted]."  

Additionally, at the first hearing, the veteran reported that 
while he may have mentioned the suicide incident when he went 
to his doctor's appointment later that morning, he did not 
seek any medical attention for his symptoms (flashbacks, 
nightmares, and nightsweats) until he went to his permanent 
duty station at Ft. Lewis, Washington.  (The veteran's 
personnel records show that he was assigned to Ft. Lewis in 
April 1975.)  However, at the second hearing, the veteran 
reported that not only was he treated at Ft. Polk (the 
facility where the suicide reportedly occurred), but that he 
was prescribed medication for his symptoms at that time, and 
that he was also treated at Ft. Lewis.  The veteran's service 
medical records, which appear to be complete, do not show any 
complaints, treatment, or abnormalities referable to any 
psychiatric problems during service, nor do they show that he 
was prescribed medication for any psychiatric disorder.  In 
fact, the veteran specifically denied any history of trouble 
sleeping, depression, or nervous trouble of any sort on his 
Report of Medical History at the time of his separation 
examination in July 1976.  Additionally, his psychiatric 
status at the time of his separation examination was normal.  
Personnel records obtained by the RO which discuss military 
infractions fail to document the alleged stressor or abnormal 
psychiatric symptomatology.  In short, the veteran's 
allegations are not credible and further development to 
attempt to obtain additional service medical records is not 
determined to be necessary.

It is also important to note that the veteran did not report 
any psychiatric complaints on his original application for VA 
compensation in January 1977, when examined by VA in February 
1977, or on a subsequent claim for a total rating in March 
1978.  He also never mentioned the suicide incident or any of 
his symptoms when he was first seen for psychiatric problems 
at a private medical facility in February 1980, or when he 
was admitted to a VA hospital a few days later.  Although he 
claimed to have thought about the suicide episode constantly 
since it occurred, it is pertinent to note that it was many 
years after service before he mentioned this event to any 
medical personnel. 

Other inconsistencies in the veteran's story relate to his 
relationship to the reported individual who killed himself.  
The veteran first reported the suicide in a statement 
received in March 1989, and stated that his "best friend" 
shot himself.  However, at the personal hearings, the veteran 
testified that he had only met the soldier the night before 
the reported suicide, and that he shared only a few minutes 
with him before the soldier left, apparently after receiving 
a "Dear John" letter.  Interestingly, the veteran testified 
that the soldier did not share the contents of the letter 
with him, but that he was sure, from the expression on the 
soldier's face, that it was a "Dear John" letter.  

The Board attempted to obtain information pertaining to the 
reported suicide from the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR) (formerly U. S. Army and 
Joint Services), and the Chief of Casualty Area Command.  A 
response from USASCRUR indicated that morning reports for the 
period in question were discontinued.  A response from the 
Casualty Area Command indicated that records of all deaths 
were kept for only a period of two years and then destroyed.  
Because the alleged suicide occurred more than 23 years 
earlier, there were no records available from that facility.  
The report noted that additional information may be available 
from the Department of the Army if the name or social 
security number of the individual in question was provided.  
As the veteran was not able to recall the dead soldier's 
name, no further attempt was undertaken by the RO to confirm 
his allegations.  

Even if the suicide incident were confirmed, the veteran has 
not provided any competent evidence that he actually 
witnessed the event.  Given the inconsistencies in his 
recollections of this event, the Board finds that further 
attempts by the RO to verify the incident would not produce 
any persuasive evidence to support the veteran's claim that 
he witnessed the incident.  As to the veteran's assertions 
that he was raped during service, the RO requested that he 
provide specific information about that incident so that 
additional development could be undertaken.  However, the 
veteran did not respond to the inquiry.  The duty to assist 
is not a one-way street, and the veteran cannot wait 
passively for assistance in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As the veteran has not provided the necessary 
information to assist the VA in attempting to verify his 
allegations that he was raped, there is no further duty on 
the part of the VA to assist him in the development of his 
claim.  Without such information, there is nothing the VA can 
do to assist with verification of the claimed stressor.  

In summary, the Board finds the veteran's current assertions 
regarding his "traumatic" experiences in service are not 
credible.  Moreover, there is no medical evidence of a 
diagnosis of PTSD based on any recognized stressor and the 
constellation of symptoms associated with that disorder.  
Inasmuch as there is no credible supporting evidence to 
corroborate the occurrence of the alleged stressor, the claim 
must be denied. 

Psychiatric Disorder Other Than PTSD 

In the instant case, there is no evidence of a psychiatric 
disorder in service or for a number of years postservice, and 
there is no evidence relating any current psychiatric 
disability to service.  While the Board is cognizant of the 
revised law concerning duty to assist [Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096], the 
Board finds that no further assistance is necessary.  In this 
regard, in the absence of any objective evidence in service 
of the presence of a psychiatric disability, a medical 
examiner could not relate any current disability to military 
service without resort to conjecture.  

In arriving at this decision, the veteran's contentions that 
he was treated in service after allegedly witnessing a 
suicide has been noted.  However, the service medical records 
which appear to be complete, do not confirm his allegations; 
and, as noted above, the reported suicide has not been 
verified.  In addition, reports of treatment in service are 
so conflicting as to not warrant any additional development 
because the veteran's statements are not deemed credible.  
For example, he reported at one hearing that he was not 
treated at Fort Polk where he reportedly witnessed a suicide 
but was treated at his permanent duty station at Ft. Lewis, 
Washington.  (The veteran's personnel records show that he 
was assigned to Ft. Lewis in April 1975.)  However, at the 
second hearing, the veteran reported that not only was he 
treated at Ft. Polk (the facility where the suicide 
reportedly occurred), but that he was prescribed medication 
for his symptoms at that time, and that he was also treated 
at Ft. Lewis.  In short, the Board does not find credible the 
veteran's assertions that he was treated in service for 
psychiatric symptoms.  Accordingly, there is no basis for any 
additional development or for concluding that any current 
psychiatric disability had its onset in service.


ORDER

Service connection for a psychiatric disability, other than 
PTSD, is denied.  

Service connection for PTSD is denied.  




REMAND

Although further delay with respect to the remaining issues 
on appeal is regrettable, the Board finds that additional 
development must be accomplished prior to further 
consideration of the veteran's appeal of these issues.  

The veteran believes that service connection for disabilities 
claimed as depression, substance abuse, anxiety, intrusive 
thoughts, isolation, rage, alienation, survival guilt, 
psychosis, and pain, are secondary to his service-connected 
pes planus.  New legislation requires that the VA assist a 
veteran where there is a reasonable possibility that such 
assistance would aid in substantiating his claim.  Thus, a 
medical opinion should be obtained from a VA physician as to 
the proper diagnoses of the symptoms complained of and their 
relationship to his service connected pes planus.

Although the veteran was most recently examined by VA for 
rating purposes in November 1998, the examiner did not 
provide sufficiently detailed information to evaluate the 
veteran's service connected bilateral pes planus.  Therefore, 
the Board finds that the November 1998 VA examination was 
inadequate and that further development is necessary.  

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  In the judgment of the 
Board, the veteran's claim for a total compensation rating 
based on individual unemployability is inextricably 
intertwined with his increased rating claim.  As such, 
adjudication of the total compensation rating claim will be 
held in abeyance pending the resolution of his increased 
rating claim.  Similarly, with regard to the claim for 
automobile or other conveyance and adaptive equipment, this 
issue is also inextricably intertwined with the veteran's 
increased rating claim for pes planus.  The claim is 
inextricably intertwined as pending evidentiary development 
of the bilateral foot disorder may reveal loss of use of the 
feet, which is one of the requirements for automobile and 
adaptive equipment.  38 C.F.R. § 3.808, 17.156 (1999).  
Accordingly, adjudication of the claim for automobile or 
other conveyance and adaptive equipment will be held in 
abeyance pending the resolution of the inextricably 
intertwined claims.  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Where, as here, the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

Finally, the Board stresses that although the VA has a duty 
to assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).  

Although further delay is regrettable, the Board finds that 
the case must be REMANDED to the RO for the following 
development:  

1.  The RO should assure that the 
provisions of Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified 
at 38 U.S.C. § 5103A) pertaining to the 
duty to assist veterans are complied 
with.  

2.  The RO should take appropriate steps 
to contact the veteran through his 
attorney and obtain the names and 
addresses of all medical care providers 
who treated him for his service-connected 
pes planus and any other disability since 
1998.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, not already obtained, 
as well as any VA clinical records, and 
associate them with the claims folder.  

3.  The veteran should be afforded a VA 
orthopedic examination, a psychiatric 
examination, a general medical 
examination and an examination for the 
purposes of determining eligibility for 
aid and attendance.  The claims folder 
and a copy of this REMAND must be made 
available to the examiners for review.  
All indicated tests and studies should be 
accomplished, and the clinical findings 
should be reported in detail.  The 
reasons for any opinion given should be 
discussed.

The surgical examiner should evaluate the 
veteran's abdominal disability, including 
his hernia.  The examiner should note 
whether any hernia is healed, small, 
large, or massive, whether a belt is 
needed, whether the hernia is supported 
by the belt, whether there is weakening 
of the abdominal wall, and whether there 
is severe diastasis of recti muscles or 
extensive diffuse destruction or 
weakening of muscular and fascial support 
of the abdominal wall, and whether any 
hernia is operable.  All complaints 
should be recorded and all findings 
discussed in detail.  If any scars are 
present, it should be noted whether they 
are tender or painful on objective 
demonstration.  These findings are need 
to determine whether the veteran meets 
the schedular criteria for additional 
pension based on the housebound rate.

The orthopedic examiner should indicate 
as follows:

Whether there is marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
serve spasm of the tendo achillis on 
manipulation, which is not improved by 
orthopedic shoes or appliances, or 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, indications of 
swelling on use, characteristic 
callosities.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

Whether the veteran's pes planus results 
in weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.

Whether pain attributable to pes planus 
could significantly limit functional 
ability during flare-ups or when the left 
shoulder is used repeatedly over time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.

Whether no effective function remains of 
each foot other than that which would be 
equally well served by an amputation 
stump at the site of election below the 
knee with use of a suitable prosthetic 
appliance.  This determination should be 
made on the basis of the actual remaining 
function of each foot; i.e., whether the 
acts of balance and propulsion, etc. 
could be accomplished equally well by an 
amputation stump with prosthesis.  This 
opinion is needed to determine 
eligibility to an automobile and adaptive 
equipment or for adaptive equipment only.

Whether the veteran's pes planus, 
standing alone, would prevent him from 
substantially gainful employment without 
regard to advancing age.  

Whether there are any other existing 
orthopedic disabilities.  If so, these 
should be specified and all findings 
reported in detail.  This determination 
is needed with regard to determining 
whether the veteran meets the schedular 
ratings for entitlement to pension 
benefits at the housebound rate.  As to 
each existing joint disability, the 
examiner should note the range of motion 
of the joint as well as the normal range 
of motion.  If there is any instability 
of a joint, it should be noted whether it 
is mild, moderate or severe.  The 
examiner should note whether each 
disability of a joint results in weakened 
movement, excess fatigability, or 
incoordination; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when each joint affected by disability is 
used repeatedly over time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis due to pain on use or during 
flare-ups.

The psychiatric examiner should provide 
diagnoses to the veteran's complaints of 
depression, anxiety, intrusive thoughts, 
isolation, rage, alienation, and survival 
guilt.  (Note that the VA has determined 
that there is no confirmed evidence of 
the alleged stressors of rape or seeing a 
friend commit suicide.)  As to each 
diagnosed psychiatric disability, the 
examiner should note whether it is at 
least as likely as not that the 
disability was proximately due to or the 
result of or being aggravated by service 
connected pes planus.  If aggravated, the 
degree of aggravation should be 
quantified, to the extent feasible.  The 
italized standard of proof should be 
utilized in formulating a response.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
service-connected pes planus have been 
provided by the examiner.  If the report 
does not include an adequate response to 
the specific information requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999).  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claims, to include 
consideration of the claim for a total 
rating based on individual 
unemployability, entitlement to special 
monthly pension, and entitlement to 
automobile and adaptive equipment or 
adaptive equipment only.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case, which should include, if 
appropriate, citation to § 3.655, and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of the examination 
should be included in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




			
	Iris S. Sherman
Veteran's Law Judge
	Board of Veterans' Appeals



 


